DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Applicant’s submission filed 31 January 2018, where:
Claims 1-15 are pending.
Claims 1-15 are rejected.
Information Disclosure Statement
3.	Information disclosure statements were submitted on 18 May 2018, 26 September 2018, and 10 July 2019. The submissions comply with the provisions of 37 CFR 1.97. Accordingly, the Examiner considered the information disclosure statements.
Drawings
4. 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Fig. 2, reference “200”
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 U.S.C. § 101
7.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
8.	Claims 1-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites:
A computer-implemented method for providing feedback to a conversational agent, the method comprising:
loading text data representative of one or more messages received from a user;
converting the text data to a numeric array, each element in the numeric array being associated with one of a predefined set of tokens, each token comprising a sequence of character encodings;
applying a trained predictive model to the numeric array to generate an array of probabilities, a probability in the array of probabilities being associated with a response template for use in responding to the one or more messages;
generating, for display to an operator of the conversational agent, a list of response templates ordered based on the array of probabilities;
receiving, from the operator of the conversational agent, data indicating an incorrect response template that is to be disassociated with the one or more messages;
computing a contribution of elements in the numeric array to an output of the trained predictive model for the incorrect response template;
generating, for display to the operator of the conversational agent, at least a subset of tokens from the predefined set of tokens based on the computed contribution;
receiving, from the operator of the conversational agent, data indicating one or more of the displayed tokens that are to be disassociated with the incorrect response template; and
adjusting parameters of the trained predictive model to reduce the contribution of the indicated tokens for the incorrect response template.
Under Step 1, the instant claim recites method, which falls under the four categories of Section 101. 
Step 2A Prong One of the eligibility analysis evaluates whether the claim recites a judicial exception. The claim recites the steps of:
converting the text data to a numeric array, each element in the numeric array being associated with one of a predefined set of tokens, each token comprising a sequence of character encodings;
applying a trained predictive model to the numeric array to generate an array of probabilities, . . . ;
generating, for display to an operator of the conversational agent, a list of response templates ordered based on the array of probabilities;
generating . . . at least a subset of tokens from the predefined set of tokens based on the computed contribution;
The claim recites the steps of updating a conversational agent, which is an act of evaluating data, data processing, and updating data, which can practically be performed in the human mind. The claim is directed to an abstract idea of updating a conversational agent model to improve performance.
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim elements beyond the identified judicial exception that include 
“a trained predictive model,” which is a mathematical concept (MPEP § 2106.04(a)(2)).
The claim recites activities that include:
loading text data representative of one or more messages received from a user;
receiving, from the operator of the conversational agent, data indicating an incorrect response template that is to be disassociated with the one or more messages;
computing a contribution of elements in the numeric array to an output of the trained predictive model for the incorrect response template;
receiving, from the operator of the conversational agent, data indicating one or more of the displayed tokens that are to be disassociated with the incorrect response template; and
adjusting parameters of the trained predictive model to reduce the contribution of the indicated tokens for the incorrect response template.
These generic steps of loading, receiving, computing, receiving, and adjusting are executed as instructions with a regular computer do not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. The claim recites the additional elements of
“a trained predictive model,” which is a mathematical concept (MPEP § 2106.04(a)(2)).
These generic steps of loading, receiving, computing, receiving, and adjusting using conventional components and functions generic to the technology are well-understood, routine, and conventional. In Re: Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); Free Stream Media Corp. v. Alphonso Inc., 996 F.3d 1355, 2021 U.S.P.Q.2d 521 (Fed. Cir. 2021). See also MPEP § 2106.05(a).II. Thus, claim 1 is directed to non-eligible subject matter.
Claim 2 recites the “computer-implemented method of claim 1, wherein the trained predictive model comprises a multiclass linear model that is trained upon pairs of associated text data and response templates.” The claim merely recites more details or specifics of the abstract idea of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 3 recites the “computer-implemented method of claim 2, wherein computing a contribution of elements comprises:
obtaining weights of the trained predictive model that are associated with the incorrect response template; and
for a given element in the numeric array, computing a contribution of the corresponding token as a ratio of a contribution from a weight from the obtained weights associated with the given element and a contribution of the obtained weights applied to all the elements of the numeric array.” 
Under Step 2A Prong Two of the eligibility analysis, the claim recites additional claim recites activities that include:
obtaining weights of the trained predictive model that are associated with the incorrect response template; and
for a given element in the numeric array, computing a contribution . . . as a ratio.
These generic steps of obtaining data and data processing are executed as instructions with a regular computer do not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Thus, claim 3 is directed to non-eligible subject matter. Also, the claim merely recites more details or specifics of the abstract idea of claim 2 , and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 2. 
Claim 4 recites the “computer-implemented method of claim 1, wherein the trained predictive model comprises one or more of a feed-forward neural network and a recurrent neural network that is trained upon pairs of associated text data and response templates.” The claim merely recites more details or specifics of the abstract idea of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 5 recites the “computer-implemented method of claim 4, wherein computing a contribution of elements comprises using values of back-propagated partial derivatives of a loss computed during training of the trained predictive model.” The claim merely recites more details or specifics of the abstract idea of claim 4 , and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 4.
Claim 6 recites the “computer-implemented method of claim 5, wherein, for a given element in the numeric array, the contribution of the corresponding token comprises a ratio of a contribution from the partial derivative associated with the given element and a sum of the partial derivatives for all elements of the numeric array.” The claim merely recites more details or specifics of the abstract idea of claim 5, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 5.
Claim 7 recites the “computer-implemented method of claim 1, wherein generating a list of response templates for display comprises displaying response templates for selection for the k largest probability values in the array of probabilities.” The claim merely recites more details or specifics of the abstract idea of claim 1 , and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 8 recites the “computer-implemented method of claim 1, wherein generating at least a subset of tokens for display comprises displaying tokens for selection associated with the k largest computed contribution values.” The claim merely recites more details or specifics of the abstract idea of claim 1 , and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 9 recites the “computer-implemented method of claim 1, comprising:
requesting text data comprising the indicated tokens and an indication of a correct response template;
receiving the text data and the indication of the correct response template;
adding the text data and the indication of the correct response template to training data for the trained predictive model; and
re-training the trained predictive model using the updated training data.” 
Under Step 2A Prong Two of the eligibility analysis, the claim recites additional claim recites activities that include:
requesting text data comprising the indicated tokens and an indication of a correct response template;
receiving the text data and the indication of the correct response template;
adding the text data and the indication of the correct response template to training data for the trained predictive model; and
re-training the trained predictive model using the updated training data.”
These generic steps of requesting and receiving data, adding (or accumulating) data to training data, and re-training the trained predictive model are executed as instructions with a regular computer do not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II. 
Thus, claim 9 is directed to non-eligible subject matter. Also, the claim merely recites more details or specifics of the abstract idea of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Examiner notes that though the instant claims refer to “re-training,” the instant claims recite “adding” to a training data set. In contrast, the “Subject Matter Eligibility Examples: Abstract Ideas,” Example 39 - Method for Training a Neural Network for Facial Detection, teaches, inter alia, “creating” a first training set, and “creating” a second training set for a second stage of training.” The guidance explains that “the [example] claim does not recite any of the judicial exceptions enumerated in the 2019 PEG,” and accordingly, the example claim is eligible because it does not recite a judicial exception. 
Claim 10 recites the “computer-implemented method of claim 1, wherein the numeric array comprises values representative of one of:
a token count for tokens within the predefined set of tokens;
a term-frequency document-inverse-frequency count for tokens within the predefined set of tokens; and
a sequence of integer identifiers for tokens within the predefined set of tokens.”
The claim merely recites more details or specifics of the abstract idea of claim 1 , and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 11 recites the “computer-implemented method of claim 1, wherein the method is performed on a selected batch of text data representing a plurality of user queries.”
The claim merely recites more details or specifics of the abstract idea of claim 1 , and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 12 recites the “computer-implemented method of claim 1, wherein adjusting parameters of the trained predictive model comprises reducing the values of parameters of the model associated with the incorrect class and each indicated token.” 
The claim merely recites more details or specifics of the abstract idea of claim 1 , and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 13 recites the “computer-implemented method of claim 1, comprising:
receiving an indicated one of the displayed list of response templates;
populating the indicated response template with user data to generate a response; and
sending the response to the user.”
Under Step 2A Prong Two of the eligibility analysis, the claim recites additional claim recites activities that include:
receiving an indicated one of the displayed list of response templates;
populating the indicated response template with user data to generate a response; and
sending the response to the user.
These generic steps of receiving data, performing data processing to generate a result, and sending the result are executed as instructions with a regular computer do not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II. 
Thus, claim 13 is directed to non-eligible subject matter. Also, the claim merely recites more details or specifics of the abstract idea of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail above with respect to claim 1.
Claim 14 recites:
A system for adjusting a dialogue system comprising:
a conversational agent comprising at least a processor and a memory to receive one or more user messages from a client device over a network and send agent messages in response to the one or more user messages;
a template database comprising response templates for use by the conversational agent to generate agent messages;
a trained predictive model comprising data indicative of stored values for a plurality of model parameters, the trained predictive model being configured to receive a numeric array and output an array of probabilities, each element in the numeric array being associated with one of a predefined set of tokens, each token comprising a sequence of character encodings, a probability in the array of probabilities being associated with a response template from the template database;
a feedback engine comprising at least a processor and a memory configured to:
apply the trained predictive model to a numeric array generated based on text data received from a client device to generate an array of probabilities associated with a plurality of response templates in the template database;
receive an indication of an incorrect response template in the plurality of response templates that is to be disassociated with the text data;
compute a contribution of elements in the numeric array to an output of the trained predictive model for the incorrect response template;
receive an indication of one or more tokens whose computed contribution values are to be reduced with reference to the incorrect response template; and
adjust the data indicative of the stored values of the trained predictive model to reduce the contribution of the indicated tokens.
Under Step 1, the instant claim recites a system, which falls under the four categories of Section 101. 
Step 2A Prong One of the eligibility analysis evaluates whether the claim recites a judicial exception. The claim recites the steps of:
converting the text data to a numeric array, each element in the numeric array being associated with one of a predefined set of tokens, each token comprising a sequence of character encodings;
applying a trained predictive model to the numeric array to generate an array of probabilities, . . . ;
generating, for display to an operator of the conversational agent, a list of response templates ordered based on the array of probabilities;
generating . . . at least a subset of tokens from the predefined set of tokens based on the computed contribution;
The claim recites the steps of updating a conversational agent, which is an act of evaluating and updating the processing of information that can practically performed in the human mind. The claim is directed to an abstract idea of updating a conversational agent model to improve performance.
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim elements beyond the identified judicial exception that include 
“a conversational agent comprising at least a processor and a memory,” ,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3).
“a template database,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3).
“a trained predictive model,” which is a mathematical concept (MPEP § 2106.04(a)(2)).
“a feedback engine comprising at least a processor and a memory,” ,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3). 
The claim recites activities that include:
receive text data representative of one or more messages received from a client device over a network and send agent messages in response to the one or more user messages;
receive an indication of an incorrect response template in the plurality of response templates that is to be disassociated with the text data;
compute a contribution of elements in the numeric array to an output of the trained predictive model for the incorrect response template;
receive an indication of one or more tokens whose computed contribution values are to be reduced with reference to the incorrect response template; and
adjust the data indicative of the stored values of the trained predictive model to reduce the contribution of the indicated tokens.
These generic steps of loading, receiving, computing, receiving, and adjusting are executed as instructions with a regular computer that do not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. The claim recites the additional elements of
“a conversational agent comprising at least a processor and a memory,” ,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3).
“a template database,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3).
“a trained predictive model,” which is a mathematical concept (MPEP § 2106.04(a)(2)).
“a feedback engine comprising at least a processor and a memory,” ,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3). 
These generic steps of loading, receiving, computing, receiving, and adjusting using conventional components and functions generic to the technology are well-understood, routine, and conventional. In Re: Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); Free Stream Media Corp. v. Alphonso Inc., 996 F.3d 1355, 2021 U.S.P.Q.2d 521 (Fed. Cir. 2021). See also MPEP § 2106.05(a).II. Thus, claim 14 is directed to non-eligible subject matter.
Claim 15 recites: 
A non-transitory, computer-readable medium comprising computer program instructions that, when executed by a processor, cause the processor to:
load text data representative of one or more messages received from a user;
convert the text data to a numeric array, each element in the numeric array being associated with one of a predefined set of tokens, each token comprising a sequence of character encodings;
apply a trained predictive model to the numeric array to generate an array of probabilities, a probability in the array of probabilities being associated with a response template for use in responding to the one or more messages;
generate, for display to an operator of the conversational agent, a list of response templates ordered based on the array of probabilities;
receive, from the operator of the conversational agent, data indicating an incorrect response template that is to be disassociated with the one or more messages;
compute a contribution of elements in the numeric array to an output of the trained predictive model for the incorrect response template;
generate, for display to the operator of the conversational agent, at least a subset of tokens from the predefined set of tokens based on the computed contribution;
receive, from the operator of the conversational agent, data indicating one or more of the displayed tokens that are to be disassociated with the incorrect response template; and
adjust parameters of the trained predictive model to reduce the contribution of the indicated tokens for the incorrect response template.
Under Step 1, the instant claim recites a non-transitory, computer-readable medium, which falls under the four categories of Section 101. 
Step 2A Prong One of the eligibility analysis evaluates whether the claim recites a judicial exception. The claim recites the steps of:
converting the text data to a numeric array, each element in the numeric array being associated with one of a predefined set of tokens, each token comprising a sequence of character encodings;
applying a trained predictive model to the numeric array to generate an array of probabilities, . . . ;
generating, for display to an operator of the conversational agent, a list of response templates ordered based on the array of probabilities;
generating . . . at least a subset of tokens from the predefined set of tokens based on the computed contribution;
The claim recites the steps of updating a conversational agent, which is an act of evaluating and updating the processing of information that can practically performed in the human mind. The claim is directed to an abstract idea of updating a conversational agent model to improve performance.
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim elements beyond the identified judicial exception that include 
“a trained predictive model,” which is a mathematical concept (MPEP § 2106.04(a)(2)).
The claim recites activities that include:
load text data representative of one or more messages received from a user.
receive, from the operator of the conversational agent, data indicating an incorrect response template that is to be disassociated with the one or more messages.
compute a contribution of elements in the numeric array to an output of the trained predictive model for the incorrect response template.
receive, from the operator of the conversational agent, data indicating one or more of the displayed tokens that are to be disassociated with the incorrect response template.
adjust parameters of the trained predictive model to reduce the contribution of the indicated tokens for the incorrect response template.
These generic steps of loading, receiving, computing, receiving, and adjusting are executed as instructions with a regular computer do not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. The claim recites the additional elements of
a trained predictive model, which is a mathematical concept (MPEP § 2106.04(a)(2)).
These generic steps of loading, receiving, computing, receiving, and adjusting using conventional components and functions generic to the technology are well-understood, routine, and conventional. In Re: Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); Free Stream Media Corp. v. Alphonso Inc., 996 F.3d 1355, 2021 U.S.P.Q.2d 521 (Fed. Cir. 2021). See also MPEP § 2106.05(a).II. Thus, claim 15 is directed to non-eligible subject matter.
Claim Rejections - 35 U.S.C. § 103
9.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
12.	Claims 1 and 7-14 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent 9473637 to Venkatapathy et al. [hereinafter Venkatapathy] in view of US Published Application 20070038436 to Cristo et al. [hereinafter Cristo].
Regarding claims 1 and 15, Venkatapathy teaches [a] computer-implemented method for providing feedback to a conversational agent (Venkatapathy 3:35-37) of claim 1, and [a] non-transitory, computer-readable medium comprising computer program instructions (Venkatapathy 3:32-35) of claim 15, the method comprising:
loading text data representative of one or more messages received from a user (Venkatapathy, Fig. 3, teaches feature extraction of text data (Examiner annotations in text boxes):

    PNG
    media_image1.png
    664
    1097
    media_image1.png
    Greyscale

Venkatapathy 5:51-53 teaches agent utterances (that is, loading data representative of one or more messages received from a user) are characterized by suitable features in feature extraction 22);
converting the text data to a numeric array, each element in the numeric array being associated with one of a predefined set of tokens, each token comprising a sequence of character encodings (Venkatapathy 5:52-58 teaches [via feature extraction 22, some] suitable features are illustrated in Fig. 3, and may include n-gram features characterizing the content of the utterance, dialog-based features such as context of the call center agent’s utterance, and dependency features (i.e., dependency links providing grammatical relationships between words (that is, each element in the numeric array being associated with one of a predefined set of tokens, each token comprising a sequence of character encodings)); with regard to “a numeric array,” Venkatapathy 2:56-60 teaches implementing the recommended dialog act by operations including: ranking (that is, ranking is to a numeric array) a set of word lattices each represented as a weighted finite state automaton (WFSA) by conditional probabilities p(τ|DA type) where τ is a word lattice and DA type is a dialog act type of the recommended dialog act (that is, the “word lattices” are converting the text data to a numeric array);
[Examiner notes that the specification, with regard to “numeric array,” recites “the character set arrays 220 are converted into variable length numeric arrays 230. In this example, the dictionary has entries: { ... , "?": 5, ... , "is": 8, ... , ".": 10, ... }. Numeric array 235 is generated from character set array 225 as [1, 2, 3, 4, 5]. Each value in the numeric array may be an integer. . . . In certain cases, integer values [of the numeric array 235] may be converted into a one-hot binary encoding, e.g. an array of binary values equal to the size of the dictionary - where an integer value of ‘8’ is represented by setting the eighth entry in the array to ‘1’ and all other entries to ‘0’. These numeric arrays may also be padded, e.g. if required for subsequent processing.” (Specification ¶ 0035 and Fig. 2); but also, in reference to “numeric array,” the specification recites “If the predictive model 325 comprises a feed forward neural network or a linear model, then the numeric array 335 may comprise a token frequency array, wherein each element may be identified by an index position in the array (e.g. ‘the’ may be element ‘10’). In certain cases, a hash table or dictionary data structure may be used to map index integers to character sequences (e.g. as described with reference to Figure 2), whether for the numeric array 335 itself or as a pre-processing step to generate a sequence of index integers.” (Specification ¶ 0044); accordingly, the BRI of a “numeric array” covers a table index pointing to “tokens” or words (see, e.g., Specification, Figure 2), as well as in the case of the prior art of Venkatapathy, “a word lattice.”]);
applying a trained predictive model to the numeric array to generate an array of probabilities, a probability in the array of probabilities (Venkatapathy, Fig. 1, teaches a system for constructing a computerized call center utterances manager for use in conjunction with a computerized call center dialog manager (Examiner annotation in text boxes): 

    PNG
    media_image2.png
    832
    866
    media_image2.png
    Greyscale

Venkatapathy 2:54-63 teaches [an] utterance generation component is configured to generate at least one recommended agent utterance for implementing the recommended dialog act by operations including: ranking a set of word lattices each represented as a weighted finite state automaton (WFSA) by conditional probabilities p(τ|DA type) where τ is a word lattice and DA type is a dialog act type of the recommended dialog act (that is, applying a trained predictive model to the numeric array to generate an array of probabilities); choosing at least one word lattice from the ranking; and instantiating the chosen at least one word lattice to generate the at least one recommended (that is, probability) agent utterance (that is, a probability in the array of probabilities being associated with a response template for use in responding to the one or more messages); Venkatapathy 2:63-67 teaches [t]he dialog manager and utterance generation component may comprise at least one computer programmed to determine the recommended dialog act (that is, applying a trained predictive model to the numeric array) and to generate the at least one recommended agent utterance) being associated with a response template for use in responding to the one or more messages (Venkatapathy 4: 59-63 teaches template-based approaches disclosed herein capture such language complexity within the template itself, using a conditional probabilistic framework, in order to achieve natural sounding utterances (that is, being associated with a response template for use in responding to the one or more messages));
generating, for display to an operator of the conversational agent, a list of response templates ordered based on the array of probabilities (Venkatapathy 14:18-21 teaches that [i]n the case of a semi-automated call center device, the call center device provides assistance for a human call center agent, for example by listing one, two, or a few suggested utterances on the display component 46 (that is, generating, for display to an operator of the conversational agent, a list of response templates ordered based on the array of probabilities));
receive an indication of an incorrect response template in the plurality of response templates that is to be disassociated with the text data (Venkatapathy 14:24-34 teaches a word lattice may be chosen for instantiation if it is (1) the top-ranked word lattice or (2) the second through fifth ranked word lattice and has conditional probability p(τ|DA type) greater than some minimum selection threshold. (The latter threshold constraint ensures the human agent is not presented with utterances generated from very low-ranked word lattices). In this case all chosen word lattices are preferably instantiated, and optionally are re-ranked using LM fluency ranking or the like (that is, word lattices not “chosen” are not “re-ranked,” which is receiving, from the operator of the conversational agent, data indicating an incorrect response template), and all chosen word lattices are presented to the human call center agent on the display component 46) . . . ;
Though Venkatapathy teaches a template-based approaches to capture language complexity within the template itself, using a conditional probabilistic framework, in order to achieve natural sounding utterances, as well as during a training process of adding features during a feedback-type approach, Venkatapathy, however, does not explicitly teach -
* * *
receiving . . . data indicating an incorrect response template that is to be disassociated with the one or more messages;
computing a contribution of elements in the numeric array to an output of the trained predictive model for the incorrect response template;
generating, for display to the operator of the conversational agent, at least a subset of tokens from the predefined set of tokens based on the computed contribution;
receiving, from the operator of the conversational agent, data indicating one or more of the displayed tokens that are to be disassociated with the incorrect response template; and
adjusting parameters of the trained predictive model to reduce the contribution of the indicated tokens for the incorrect response template.
But Cristo teaches -
* * *
receiving . . . data indicating an incorrect response template that is to be disassociated with the one or more messages (Cristo ¶ 0012 teaches [a]n adaptive misrecognition analysis engine may be provided to analyze and store speech and non-speech data, including transcribed utterances, that are identified as being unrecognized or incorrectly recognized (that is, resultantly, an indication of an incorrect response template) by the conversational speech analyzer (that is, receiving data indicating an incorrect response template that is to be disassociated with the one or more messages));
computing a contribution of elements in the numeric array to an output of the trained predictive model for the incorrect response template (Cristo ¶ 0012 teaches [u]pon a determination that data is unrecognized (that is, the incorrect response template), the system may generate an unrecognized event (that is, computing a contribution of elements in the numeric array to an output of the trained predictive model for the incorrect response template). According to one embodiment of the invention, the system may implement one or more techniques to determine that data is incorrectly recognized; see also Cristo ¶ 0106, which teaches user’s actions may be analysed in a statistical model to determine a frequency occurrence of misrecognitions for particular commands (that is, computing a contribution of elements));
generating, for display to the operator of the conversational agent, at least a subset of tokens from the predefined set of tokens based on the computed contribution (Cristo ¶ 0175 teaches [t]he system 90, may provide built in training capabilities to help the user learn the best methods to formulate their questions and commands. The interactive training allows users to audibly or visibly see the machine interpretation of their queries and provides suggestions on how to better structure a query (that is, generating, for display to the operator of the conversational agent, at least a subset of tokens from the predefined set of tokens based on the computed contribution); Cristo ¶ 0186 teaches [e]xamples of transformations or substitutions performed by the parser on tokens include: substituting a stock symbol for a company name or abbreviation; substituting a numerical value for a word or words; . . . );
receiving, from the operator of the conversational agent, data indicating one or more of the displayed tokens that are to be disassociated with the incorrect response template (Cristo ¶ 0012 teaches [w]hen the system misrecognizes a request, the user typically provides (that is, to “provide” is for the system to be receiving, from the operator of the conversational agent, data) immediate feedback (that is, indicating the one or more of the displayed tokens that are to be disassociated with the incorrect response template), such as overriding the command in a time shorter than the expected time execution time of the command, issuing a stop command, or taking other action); and
adjusting parameters of the trained predictive model to reduce the contribution of the indicated tokens for the incorrect response template (Cristo ¶ 0012 teaches [w]hen the system misrecognizes a request, the user typically provides immediate feedback, such as overriding the command in a time shorter than the expected time execution time of the command, issuing a stop command, or taking other action. The user's actions may be analyzed in a statistical model to determine a frequency occurrence of misrecognitions for particular commands, with the results being used to update the corresponding personalized cognitive model (that is, “update . . . cognitive model” is adjusting parameters of the trained predictive model to reduce the contribution of the indicated tokens for the incorrect response template)).
Venkatapathy and Cristo are from the same or similar field of endeavor. Venkatapathy teaches a template-based approaches to capture language complexity within the template itself, using a conditional probabilistic framework. Cristo teaches analysis of user actions in a statistical model, with the results used to update a cognitive model. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Venkatapathy pertaining to implementing dialog acts recommended in a call center with the token feedback of Cristo.
The motivation for doing so is for thereby improving the reliability of determining the context of the speech or non-speech communication and presenting the expected results for a particular question or command. (Cristo, Abstract).
Examiner notes that the term "processor" or "memory" recited in Applicant's claims is interpreted to be a well-known hardware structure. 
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not “necessary to give life, meaning, and vitality” to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction.
Regarding claim 7, the combination of Venkatapathy and Cristo teach all of the limitations of claim 1, as described above in detail. 
Venkatapathy teaches -
wherein generating a list of response templates for display comprises displaying response templates for selection for the k largest probability values in the array of probabilities (Venkatapathy 8:22-26 teaches [t]he conditional probabilities p(τ|DA type) are applied to rank the relevance of each word lattice τ to the DA type 54 called for by the dialog manager 50, and the top-ranked (i.e. most relevant, or most probable) word lattices 64 are identified (that is, displaying response templates for selection for the k largest probability values in the array of probabilities); Venkatapathy 8:36-38 teaches that [i]n the case of an agent station, the top-ranked utterances are presented as suggested responses to the (human) call agent via the display 46 (that is, generating a list of response templates for display)).
Regarding claim 8, the combination of Venkatapathy and Cristo teach all of the limitations of claim 1, as described above in detail. 
Venkatapathy teaches -
wherein generating at least a subset of tokens for display comprises displaying tokens for selection associated with the k largest computed contribution values (Venkatapathy 4:67 to 5:8 teaches [t]he templates are encoded as weighted finite state automaton (WFSA) structures, which are sometimes referred to herein by the shorthand of a finite state automaton (FSA). These structures enable the capturing of many natural language variations within a single template, as well as enabling the interaction of a template with other templates using the standard FSA operations to generate complex utterances beyond single sentences; also, Venkatapathy 14:24-30 teaches a word lattice may be chosen for instantiation if it is (1) the top-ranked word lattice or (2) the second through fifth ranked word lattice and has conditional probability p(τ|DA type) greater than some minimum selection threshold (that is, generating at least a subset of tokens for display comprises displaying tokens for selection associated with the k largest computed contribution values) (The latter threshold constrain ensures the human agent is not presented with utterances generated from very low-ranked word lattices)).
Regarding claim 9, the combination of Venkatapathy and Cristo teaches all of the limitations of claim 1, as described above in detail. 
Cristo teaches -
requesting text data comprising the indicated tokens and an indication of a correct response template;
receiving the text data and the indication of the correct response template (Cristo ¶ 0180 teaches when a user submits a word (that is, the indicated tokens) that is not recognized at all or is not correctly recognized by the speech recognition engine 120 then the user may be asked to spell the word (that is, requesting text data comprising the indicated tokens and an indication of a correct response template; receiving the text data and the indication of the correct response template));
adding the text data and the indication of the correct response template to training data for the trained predictive model (Cristo ¶ 0180 teaches [t]he word may be looked up in a dictionary and the pronunciation for the word is added to either the dictionary, the agent 106, or the user's profile 110 (that is, adding the text data and the indication of the correct response template to training data for the trained predictive model)); and
re-training the trained predictive model using the updated training data (Cristo ¶ 0180 teaches [t]hrough this [interactive process with the user], the speech recognition engine learns with time and improves in accuracy (that is, to “improve in accuracy,” is re-training the trained predictive model using the updated training data); see also Cristo ¶ 0184 (“Based on user responses, the prior probabilities or fuzzy possibilities are updated as the system learns the desired behavior”)).
Regarding claim 10, the combination of Venkatapathy and Cristo teaches all of the limitations of claim 1, as described above in detail. 
Venkatapathy teaches -
wherein the numeric array comprises values representative of one of:
a token count for tokens within the predefined set of tokens (Venkatapathy 10:1-16 teaches [f]or the purity metric, each data point (that is, the predefined set of tokens) in every cluster is labeled, and the label of the majority of the data points in a cluster is considered as the label of the cluster. . . . In Expression (1) the notation |ωk ∩cj| represents the number of data points in cluster ωk which are of label cj, and N represents the total number of data points);
a term-frequency document-inverse-frequency count for tokens within the predefined set of tokens (Venkatapathy 9:11-12 teaches each of the features is weighted with term frequency-inverse document frequency (tf-idf) scores (that is, a term-frequency document-inverse-frequency count for tokens within the predefined set of tokens)); and
a sequence of integer identifiers for tokens within the predefined set of tokens (Venkatapathy claim 1 teaches ranking a set of word lattices (that is, a sequence of integer identifiers for tokens within the predefined set of tokens) each represented as a weighted finite state automaton (WFSA) by conditional probabilities p(τ|DA type) where τ is a word lattice and DA type is a dialog act type of the recommended dialog act).
Regarding claim 11, the combination of Venkatapathy and Cristo teaches all of the limitations of claim 1, as described above in detail.
Cristo teaches -
wherein the method is performed on a selected batch of text data representing a plurality of user queries (Cristo ¶ 0194 teaches Once the domain agent 156 has formulated the one or more queries, they may be sent to local and/or network information sources. The queries are performed in an asynchronous manner to account for the fact that sources respond at different speeds or may fail to respond at all (that is, the method is performed on a selected batch of text data representing a plurality of user queries)).
Regarding claim 12, the combination of Venkatapathy and Cristo teaches all of the limitations of claim 1, as described above in detail.
Venkatapathy teaches -
wherein adjusting parameters of the trained predictive model comprises reducing the values of parameters of the model associated with the incorrect class and each indicated token (Venkatapathy 10: 25-46 teaches word lattice induction 26 of the training of FIG. 1 to generate the word lattices 30 are described. The utterances in each cluster are aligned. In an illustrative approach, Multiple Sequence Alignment (MSA), . . . . The word lattice is pruned to remove those paths that are beyond a threshold weight compared to the canonical path (the path with the highest weight or the lowest cost) (that is, excessively weighted paths are reducing the values of parameters of the model associated with the incorrect class and each indicated token)).
Regarding claim 13, the combination of Venkatapathy and Cristo teaches all of the limitations of claim 1, as described above in detail.
Cristo teaches -
receiving an indicated one of the displayed list of response templates;
populating the indicated response template with user data to generate a response (Cristo ¶ 0043 teaches to make the responses to user's questions and commands seem more natural, the system may employ one or more dynamically invokable personalities and/or emotional models. Personalities and emotional models have specific characteristics that simulate the behavioral characteristics of real humans. Examples of these characteristics include, sympathy, irritation, and helpfulness and associated emotions. The personality also randomizes aspects of responses, just as a real human would do. This behavior includes randomization of terms used and the order of presentation of information (that is, receiving an indicated one of the displayed list of response templates; populating the indicated response template with user data to generate a response); see also Cristo ¶ 0182, which teaches [t]he parser 118 uses a scoring system to determine the most likely context or domain for a user's question and/or command. The score is determined from weighing a number of factors including, the user profile 110, the domain agent's data content and previous context).; and
sending the response to the user (Cristo ¶ 0182 teaches that [b]ased on this scoring, the system 90 invokes the correct agent (that is, sending the response to the user)).
Regarding claim 14, Venkatapathy teaches [a] system (Venkatapathy 14:41-46) for adjusting a dialogue system comprising:
a conversational agent comprising at least a processor and a memory (Venkatapathy, claim 16, teaches a non-transitory storage medium storing instructions readable and executable by one or more electronic data processing devices (that is, a conversational agent comprising at least a processor and a memory)) to receive one or more user messages from a client device over a network and send agent messages in response to the one or more user messages (Venkatapathy, Fig. 3, teaches feature extraction of text data (Examiner annotations in text boxes):

    PNG
    media_image1.png
    664
    1097
    media_image1.png
    Greyscale

Venkatapathy 5:51-53 teaches agent utterances are characterized by suitable features in feature extraction 22 (that is, to receive one or more user messages from a client device over a network and send agent messages in response to the one or more user messages);
a template database comprising response templates for use by the conversational agent to generate agent messages (Venkatapathy 4:22-42 teaches a dialog manager (DM) takes the responsibility of planning the content to be generated given the state of the dialog. . . . The [Natural Language Generation (NLG)] in the dialog scenario can effectively employ a template-based approach, since the content planning (and possibly at least part of the sentence planning) is performed by the DM. In the dialog context, the generated utterances are usually short, e.g. single sentences.);
a trained predictive model comprising data indicative of stored values for a plurality of model parameters (Venkatapathy, Fig. 1, teaches a system for constructing a computerized call center utterances manager for use in conjunction with a computerized call center dialog manager (Examiner annotation in text boxes):

    PNG
    media_image3.png
    660
    618
    media_image3.png
    Greyscale

Venkatapathy 2:54-63 teaches [an] utterance generation component is configured to generate at least one recommended agent utterance for implementing the recommended dialog act by operations including: ranking a set of word lattices each represented as a weighted finite state automaton (WFSA) by conditional probabilities p(τ|DA type) where τ is a word lattice and DA type is a dialog act type of the recommended dialog act (that is, a trained predictive model comprising data indicative of stored values for a plurality of model parameter), the trained predictive model being configured to receive a numeric array and output an array of probabilities (Venkatapathy 2:63-67 teaches [t]he dialog manager and utterance generation component may comprise at least one computer programmed to determine the recommended dialog act (that is, applying a trained predictive model to the numeric array) and to generate the at least one recommended agent utterance), each element in the numeric array being associated with one of a predefined set of tokens, each token comprising a sequence of character encodings (Venkatapathy 14:46-54 teaches [t]he computer implementing the automated or semi-automated call center (support) system is improved because it can employ less storage (e.g. memory) by storing word lattices (that is, each element in the numeric array) parameterized by variations labeled as slots or paraphrases (including synonyms) (that is, “slots” or “paraphrases” are each element in the numeric array being associated with one of a predefined set of tokens, each token comprising a sequence of character encodings). . . . ; choosing at least one word lattice from the ranking; and instantiating the chosen at least one word lattice to generate the at least one recommended agent utterance (that is, a probability in the array of probabilities being associated with a response template for use in responding to the one or more messages); Venkatapathy 2:63-67 teaches [t]he dialog manager and utterance generation component may comprise at least one computer programmed to determine the recommended dialog act (that is, applying a trained predictive model to the numeric array) and to generate the at least one recommended agent utterance), a probability in the array of probabilities being associated with a response template from the template database (Venkatapathy 4: 59-63 teaches template-based approaches disclosed herein capture such language complexity within the template itself, using a conditional probabilistic framework (that is, a probability in the array of probabilities), in order to achieve natural sounding utterances (that is, a probability in the array of probabilities being associated with a response template from the template database));
a feedback engine comprising at least a processor and a memory (Venkatapathy 5:60-64 teaches features may be added during the training process in a feedback-type approach (that is, a feedback engine), e.g. if an agent utterance is categorized (perhaps tentatively) as a particular dialog act type (DA type) then this may be assigned as a further feature of the agent utterance) configured to:
apply the trained predictive model to a numeric array generated based on text data received from a client device to generate an array of probabilities (Venkatapathy 2:54-63 teaches [an] utterance generation component is configured to generate at least one recommended agent utterance for implementing the recommended dialog act by operations including: ranking a set of word lattices each represented as a weighted finite state automaton (WFSA) by conditional probabilities p(τ|DA type) where τ is a word lattice and DA type is a dialog act type of the recommended dialog act (that is, apply the trained predictive model to a numeric array generated based on text data received from a client device to generate an array of probabilities); choosing at least one word lattice from the ranking; and instantiating the chosen at least one word lattice to generate the at least one recommended (that is, probability) agent utterance (that is, a probability in the array of probabilities being associated with a response template for use in responding to the one or more messages); Venkatapathy 2:63-67 teaches [t]he dialog manager and utterance generation component may comprise at least one computer programmed to determine the recommended dialog act (that is, applying a trained predictive model to the numeric array) and to generate the at least one recommended agent utterance) associated with a plurality of response templates in the template database (Venkatapathy 4: 59-63 teaches template-based approaches disclosed herein capture such language complexity within the template itself, using a conditional probabilistic framework, in order to achieve natural sounding utterances (that is, associated with a plurality of response templates in the template database));
receive an indication of an incorrect response template in the plurality of response templates that is to be disassociated with the text data (Venkatapathy 14:24-34 teaches a word lattice may be chosen for instantiation if it is (1) the top-ranked word lattice or (2) the second through fifth ranked word lattice and has conditional probability p(τ|DA type) greater than some minimum selection threshold. (The latter threshold constraint ensures the human agent is not presented with utterances generated from very low-ranked word lattices). In this case all chosen word lattices are preferably instantiated, and optionally are re-ranked using LM fluency ranking or the like (that is, word lattices not “chosen” are not “re-ranked,” which is receive an indication of an incorrect response template in the plurality of response templates that is to be disassociated with the text data), and all chosen word lattices are presented to the human call center agent on the display component 46);
* * *
Though Venkatapathy teaches a template-based approaches to capture language complexity within the template itself, using a conditional probabilistic framework, in order to achieve natural sounding utterances, as well as during a training process of adding features during a feedback-type approach, Venkatapathy, however, does not explicitly teach -
* * *
a feedback engine comprising at least a processor and a memory configured to:
* * *
compute a contribution of elements in the numeric array to an output of the trained predictive model for the incorrect response template;
receive an indication of one or more tokens whose computed contribution values are to be reduced with reference to the incorrect response template; and
adjust the data indicative of the stored values of the trained predictive model to reduce the contribution of the indicated tokens.
But Cristo teaches -
* * *
a feedback engine comprising at least a processor and a memory configured to:
* * *
compute a contribution of elements in the numeric array to an output of the trained predictive model for the incorrect response template (Cristo ¶ 0012 teaches [u]pon a determination that data is unrecognized (that is, the incorrect response template), the system may generate an unrecognized event (that is, compute a contribution of elements in the numeric array to an output of the trained predictive model for the incorrect response template). According to one embodiment of the invention, the system may implement one or more techniques to determine that data is incorrectly recognized; see also Cristo ¶ 0106, which teaches user’s actions may be analysed in a statistical model to determine a frequency occurrence of misrecognitions for particular commands (that is, compute a contribution of elements));
receive an indication of one or more tokens whose computed contribution values are to be reduced with reference to the incorrect response template (Cristo ¶ 0012 teaches [w]hen the system misrecognizes a request, the user typically provides (that is, to “provide” is for the system to receive an indication) immediate feedback (that is, receive an indication of one or more tokens whose computed contribution values are to be reduced with reference to the incorrect response template), such as overriding the command in a time shorter than the expected time execution time of the command, issuing a stop command, or taking other action); and
adjust the data indicative of the stored values of the trained predictive model to reduce the contribution of the indicated tokens (Cristo ¶ 0012 teaches [w]hen the system misrecognizes a request, the user typically provides immediate feedback, such as overriding the command in a time shorter than the expected time execution time of the command, issuing a stop command, or taking other action. The user's actions may be analyzed in a statistical model to determine a frequency occurrence of misrecognitions for particular commands, with the results being used to update the corresponding personalized cognitive model (that is, “update . . . cognitive model” is adjust the data indicative of the stored values of the trained predictive model to reduce the contribution of the indicated tokens)).
Venkatapathy and Cristo are from the same or similar field of endeavor. Venkatapathy teaches a template-based approaches to capture language complexity within the template itself, using a conditional probabilistic framework. Cristo teaches analysis of user actions in a statistical model, with the results used to update a cognitive model. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Venkatapathy pertaining to implementing dialog acts recommended in a call center with the token feedback of Cristo.
The motivation for doing so is for thereby improving the reliability of determining the context of the speech or non-speech communication and presenting the expected results for a particular question or command. (Cristo, Abstract).
Examiner notes that the terms "processor," "memory," or “database” recited in Applicant's claims are interpreted to be well-known hardware structures. 
Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not “necessary to give life, meaning, and vitality” to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction.
13.	Claims 2 and 3 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent 9473637 to Venkatapathy et al. [hereinafter Venkatapathy] in view of US Published Application 20070038436 to Cristo et al. [hereinafter Cristo] and US Published Application 20150066479 to Pasupalak et al. [hereinafter Pasupalak].
Regarding claim 2, the combination of Venkatapathy and Cristo teach all of the limitations of claim 1, as described in detail above.
Though Venkatapathy and Cristo teach the features of template-based approaches to capture language complexity within the template itself, using a conditional probabilistic framework having feedback updating, the combination of Venkatapathy and Cristo does not explicitly teach - 
wherein the trained predictive model comprises a multiclass linear model that is trained upon pairs of associated text data and response templates.
But Pasupalak teaches -
wherein the trained predictive model comprises a multiclass linear model that is trained upon pairs of associated text data and response templates (Pasupalak ¶ 0084 teaches standard SVM takes a set of input data and predicts, for each given input, which of two possible classes forms the input, making the SVM a non-probabilistic binary linear classifier. Given a set of training examples, each marked as belonging to one of two categories, an SVM training algorithm builds a model that assigns new examples into one category or the other. In one embodiment of the Conversational Agent 150, the two categories are functional-type query and entity-type query. The classifier (i.e. the SVM) may be trained by providing a set of queries identified as belonging to the category of entity-type queries, and another set of queries belonging to the category of functional-type queries (that is, trained upon pairs of associated text data and response templates)); Pasupalak ¶ 0105 teaches In one set of analyses (e.g. multiclass Support Vector Machines 606), the query is applied to a set of SVMs to determine a command (that is, a multiclass linear model)).
Venkatapathy, Cristo and Pasupalak are from the same or similar field of endeavor. Venkatapathy teaches a template-based approaches to capture language complexity within the template itself, using a conditional probabilistic framework. Cristo teaches analysis of user actions in a statistical model, with the results used to update a cognitive model. Pasupalak teaches conversation agent to process natural language queries expressed by a user and perform commands according to the derived intention of the user. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Venkatapathy and Cristo pertaining to implementing dialog acts recommended in a call center with the multiclass linear model of Pasupalak.
The motivation for doing so is for a conversational agent to intelligently gather and store a variety of information that is used to provide an efficient user experience. (Pasupalak ¶ 0256).
Regarding claim 3, the combination of Venkatapathy, Cristo and Pasupalak teach all of the limitations of claim 2, as described above in detail. 
Cristo teaches -
wherein computing a contribution of elements comprises:
obtaining weights of the trained predictive model that are associated with the incorrect response template (Cristo ¶ 0196 teaches [a] domain agent 156 evaluates the results of the one or more queries as they arrive. . . . The weight of each context for the scoring is based on the relevance of one context to another and the age of the contexts (that is, obtaining weights of the trained predictive model that are associated with the incorrect response template)); and
Venkatapathy teaches -
for a given element in the numeric array, computing a contribution of the corresponding token as a ratio of a contribution from a weight from the obtained weights associated with the given element and a contribution of the obtained weights applied to all the elements of the numeric array (Venkatapathy, claim 1, teaches ranking a set of word lattices each represented as a weighted finite state automaton (WFSA) by conditional probabilities p(τ|DA type) (that is, the “probabilities” being a ratio) where τ is a word lattice (that is, a contribution from a weight from the obtained weights associated with the given element) and DA type is a dialog act type of the recommended dialog act (that is, a contribution of the obtained weights applied to all the elements of the numeric array); Venkatapathy 4:67 to 5:8 teaches [t]he templates are encoded as weighted finite state automaton (WFSA) structures, which are sometimes referred to herein by the shorthand of a finite state automaton (FSA). These structures enable the capturing of many natural language variations within a single template, as well as enabling the interaction of a template with other templates using the standard FSA operations to generate complex utterances beyond single sentences).
14.	Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over US Patent 9473637 to Venkatapathy et al. [hereinafter Venkatapathy] in view of US Published Application 20070038436 to Cristo et al. [hereinafter Cristo] and Serban et al., “A Deep Reinforcement Learning Chatbot,” arXiv (2017) [hereinafter Serban].
Regarding claim 4, the combination of Venkatapathy and Cristo teaches all of the limitations of claim 1, as described above in detail. 
Though Venkatapathy and Cristo teach the features of template-based approaches to capture language complexity within the template itself, using a conditional probabilistic framework having feedback updating, the combination of Venkatapathy and Cristo does not explicitly teach - 
wherein the trained predictive model comprises one or more of a feed-forward neural network and a recurrent neural network that is trained upon pairs of associated text data and response templates.
But Serban teaches - 
wherein the trained predictive model comprises one or more of a feed-forward neural network (Serban, abstract, teaches [t]he system consists of an ensemble of natural language generation and retrieval models, including template-based models, bag-of-words models, sequence-to-sequence neural network and latent variable neural network models (that is, as they do not form a cycle, these neural networks are one or more of a feed-forward neural network)) and a recurrent neural network (Serban at p. 35, “8. Conclusion,” first paragraph, teaches a new set of deep learning models for natural language retrieval and generation, including recurrent neural networks) that is trained upon pairs of associated text data and response templates (Serban at p. 2, “1 Introduction,” first paragraph, teaches value function and policy gradient methods—to train the system to select an appropriate response from the models in its ensemble).
Venkatapathy, Cristo and Serban are from the same or similar field of endeavor. Venkatapathy teaches a template-based approaches to capture language complexity within the template itself, using a conditional probabilistic framework. Cristo teaches analysis of user actions in a statistical model, with the results used to update a cognitive model. Serban teaches a chatbot capable of conversing with humans on popular small talk topics through both speech and text. The system consists of an ensemble of natural language generation and retrieval models, including template-based models, bag-of-words models, sequence-to-sequence neural network and latent variable neural network models. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Venkatapathy and Cristo pertaining to implementing dialog acts recommended in a call center with the chatbot ensemble model of Serban.
The motivation for doing so is to learn all rel0evant states and rules for conducting open-domain conversations implicitly so as to outperform systems based on hand-crafted states and rules. Further, the system will continue to improve in perpetuity with additional data. (Serban at p. 2, “2. System Overview,” first paragraph).
15.	Claims 5 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent 9473637 to Venkatapathy et al. [hereinafter Venkatapathy] in view of US Published Application 20070038436 to Cristo et al. [hereinafter Cristo], and Serban et al., “A Deep Reinforcement Learning Chatbot,” arXiv (2017) [hereinafter Serban], and further in view of Vamshi Kumar Kurva, “Domain Oriented Conversational Agent,” (2017) (thesis) [hereinafter Kurva].
Regarding claim 5, the combination of Venkatapathy, Cristo and Serban teaches all of the limitation of claim 4, as described above in detail. 
Though Venkatapathy, Cristo, and Serban teach the features of template-based approaches to capture language complexity within the template itself, using a conditional probabilistic framework having feedback updating, the combination of Venkatapathy, Cristo, and Serban does not explicitly teach - 
wherein computing a contribution of elements comprises using values of back-propagated partial derivatives of a loss computed during training of the trained predictive model.
But Kurva teaches -
wherein computing a contribution of elements comprises using values of back-propagated partial derivatives of a loss computed during training of the trained predictive model (Kurva at p. 6, “2.1.2 Backward Propagation Through Time,” first paragraph, teaches [s]ince the network is unfolded in time space, gradients has to flow backwards through time as well as layers (see figure 2.2). BPTT is a technique to find the gradients in RNN, where Back Propagation is applied on the unrolled network (Rumelhart et al., 1985). Total loss/error on a given task is the sum of per-time loss; Kurva Fig. 2.2 teaches:

    PNG
    media_image4.png
    294
    518
    media_image4.png
    Greyscale

Also, Kurva at p. 8 teaches This can be thought of as applying the back propagation applied to a [feed forward neural network] in which target values are specified for every layer not just the last (Williams and Peng, 1990) (that is, using values of back-propagated partial derivatives of a loss computed during training of the trained predictive model)).
Venkatapathy, Cristo, Serban, and Kurva are from the same or similar field of endeavor. Venkatapathy teaches a template-based approaches to capture language complexity within the template itself, using a conditional probabilistic framework. Cristo teaches analysis of user actions in a statistical model, with the results used to update a cognitive model. Serban teaches a chatbot capable of conversing with humans on popular small talk topics through both speech and text. The system consists of an ensemble of natural language generation and retrieval models, including template-based models, bag-of-words models, sequence-to-sequence neural network and latent variable neural network models. Kurva teaches a chatbot which answers users queries related to amplight. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Venkatapathy, Cristo, and Serban pertaining to implementing dialog acts recommended in a call center with the backward propagation of Kurva.
Regarding claim 6, the combination of Venkatapathy, Cristo, Serban, and Kurva, teaches all of the limitations of claim 5, which is described in detail above. 
Kurva teaches -
wherein, for a given element in the numeric array, the contribution of the corresponding token comprises a ratio of a contribution from the partial derivative associated with the given element and a sum of the partial derivatives for all elements of the numeric array (Kurva at pp. 33-34, “4.5 Visualizations using t-SNE,” last partial paragraph, teaches SNE finds the low-dimensional representation of data that minimizes the cost function. Since we use some iterative approach like gradient descent, we have to find the gradient of the cost function with respect to the map points. The gradient is given by

    PNG
    media_image5.png
    50
    397
    media_image5.png
    Greyscale

We can see that the gradient is proportional (that is, ratio of a contribution from the partial derivative associated with the given element and a sum of the partial derivatives for all elements of the numeric array)).
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(US Published Application 20050105712 to Williams et al.) teaches Learning strategies may also include selecting communications as learning opportunities to improve automated response capabilities based on selection criteria ( e.g., selection criteria chosen to ensure that the system does not learn from unreliable or insignificant examples).
(Narayan et al., “DEXTOR: Reduced Effort Authoring for Template-Based Natural Language Generation,” (2011)) teaches formalize the notion of typed-templates, an extension of standard structures employed in template-based NLG. We further provide novel algorithms that, when applied to typed templates, ameliorate the above issues by affording computational support for authoring and increased variation in utterance and scenario generation
17.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.L.S./
Examiner, Art Unit 2122
/BRIAN M SMITH/Primary Examiner, Art Unit 2122